Name: Commission Regulation (EC) No 626/2003 of 3 April 2003 amending Regulation (EC) No 2377/2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries and derogating from Council Regulation (EEC) No 1766/92
 Type: Regulation
 Subject Matter: plant product;  agri-foodstuffs;  marketing;  European Union law;  cooperation policy;  tariff policy;  trade
 Date Published: nan

 Avis juridique important|32003R0626Commission Regulation (EC) No 626/2003 of 3 April 2003 amending Regulation (EC) No 2377/2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries and derogating from Council Regulation (EEC) No 1766/92 Official Journal L 090 , 08/04/2003 P. 0032 - 0033Commission Regulation (EC) No 626/2003of 3 April 2003amending Regulation (EC) No 2377/2002 opening and providing for the administration of a Community tariff quota for malting barley from third countries and derogating from Council Regulation (EEC) No 1766/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 12(1) thereof,Having regard to the Council Decision of 19 December 2002 concerning the conclusion of an agreement in the form of an exchange of Letters between the European Community and the United States of America, with a view to the modification of concessions with respect to cereals provided for in schedule CXL annexed to the General Agreement on Tariffs and Trade (GATT)(3), and in particular Article 2 thereof,Having regard to the Council Decision of 19 December 2002 concerning the conclusion of an agreement in the form of an exchange of Letters between the European Community and Canada pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT), with a view to the modification of concessions with respect to cereals provided for in EC schedule CXL annexed to the GATT(4), and in particular Article 2 thereof,Whereas:(1) Regulation (EC) No 2377/2002(5), as amended by Regulation (EC) No 159/2003(6), opens a tariff quota for the import of 50000 tonnes of malting barley falling within HS code 1003 00. Article 7(2) of that Regulation, concerning securities, enables operators to avoid forfeiture of the security whenever importers are able to produce a new import licence drawn under the barley quota administered by Commission Regulation (EC) No 2376/2002(7), as amended by Regulation (EC) No 539/2003(8).(2) Given that such a possibility raises several practical difficulties at the level of customs and creates opportunities for undue use of the tariff-quota in question, it is appropriate to abolish the provision.(3) In order to solve practical difficulties in customs treatment of imports of malting barley in cases where certificates of conformity are provided, it is necessary to amend the provisions of that Regulation concerning the certification procedure for malting barley.(4) In the framework of the common wheat and barley tariff quota, it is important to harmonize the dates of application in all Member States in case of national holidays. The same provisions should be made applicable for the malting barley tariff quota as well.(5) Regulation (EC) No 2377/2002 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2377/2002 is amended as follows:1. Article 7(2) is replaced by the following:"2. Where the quality criteria and/or the conditions relating to processing set out in Articles 5 and 6 of this Regulation are not fulfilled, the security for import licences referred to in Article 10(a) of Regulation (EC) No 1162/95 and the additional security referred to in Article 6(2)(b) of this Regulation shall be forfeited.";2. in the last sentence of Article 8, the words "and signatures" are deleted;3. in Article 9(2) the first subparagraph is replaced by the following:"2. No later than 18.00, Brussels time, on the day of lodging of licence applications, the competent authorities shall forward to the Commission by fax a notification in accordance with the model established in the Annex II, and the total quantity resulting from the sum of all quantities indicated on the import licence applications."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 April 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) Not yet published in the Official Journal.(4) Not yet published in the Official Journal.(5) OJ L 358, 31.12.2002, p. 95.(6) OJ L 25, 30.1.2003, p. 37.(7) OJ L 358, 31.12.2002, p. 92.(8) OJ L 80, 27.3.2003, p. 21.